Citation Nr: 0926451	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1967 to July 1970.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Procedural history

In June 1973, the Veteran filed a claim of entitlement to 
service connection for residuals of a back injury.  The RO 
denied the Veteran's claim in an October 1973 rating 
decision.  The RO declined to reopen the Veteran's claim in 
April 1975 and again in August 1980.

In July 1999, the Veteran filed a claim of entitlement to 
service connection for PTSD and also filed to reopen his 
previously denied back injury claim.  The January 2001 rating 
decision denied the PTSD claim and declined to reopen the 
back injury claim.  The Veteran disagreed with both denials 
and perfected his appeal by filing a timely substantive 
appeal in October 2003.  

During the course of the appeal, the Veteran moved to 
Georgia; original jurisdiction now resides in the Atlanta, 
Georgia RO.

In June 2004, the Board remanded the Veteran's claims so that 
the Veteran could be afforded a personal hearing before a 
Veterans Law Judge.  In August 2004, the Veteran testified at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the Veteran's claims folder.

In January 2005, the Board reopened and remanded the 
Veteran's low back disability claim and remanded the 
Veteran's PTSD claim for additional development.  The VA 
Appeals Management Center (AMC) continued the previous 
denials in an April 2009 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the AMC in Washington, DC.  The Veteran will be 
notified if further action is required on his part.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's low back disability is related to his military 
service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's 
currently diagnosed low back disability was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for low back disability

The Veteran seeks entitlement to service connection for a low 
back disability.  As indicated above, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD will be addressed in the Remand 
section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In January 2005, the Board remanded the Veteran's claim of 
entitlement to service connection for a low back disability 
in order for the agency of original jurisdiction (AOJ) to 
send a letter to the Veteran requesting him to identify any 
outstanding medical records.  The AOJ was also to obtain a 
medical opinion pertaining to the etiology of the Veteran's 
claimed back disability.  The VA physician was to provide an 
opinion as to whether the back disability:  (a) existed prior 
to service and, if so, was it aggravated as a result of some 
incident in active service; or (b) was manifested within one 
year of discharge from service.  After the above-referenced 
development was performed, the claim was to be readjudicated.  

The record shows that the AOJ sent the Veteran letters dated 
September 2005, December 2005, and December 2007 requesting 
that he identify any outstanding medical evidence.  
Additionally, a VA medical opinion was obtained in January 
2008 and was subsequently associated with the Veteran's 
claims folder.  The Board notes that the VA physician's 
January 2008 medical opinion does not substantially comply 
with the Board's remand instructions in that the physician 
failed to address the issue of aggravation.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  However, 
as the Board is granting the Veteran's low back disability 
claim, a remand is unnecessary.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claim in September 2000, January 2005, 
September 2005, December 2005, and December 2007.  The Board 
need not, however, discuss the sufficiency of either the VCAA 
notice letters or VA's development of the claim in light of 
the fact that the Board is granting the claim.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the December 2007 VCAA letter.  
Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claim was readjudicated in the April 2009 SSOC, following the 
issuance of the December 2007 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Regardless, as discussed in detail below, the Board is 
granting the Veteran's service connection claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The RO will be 
responsible for addressing any notice defect with respect to 
the assignment of an initial disability rating and/or 
effective date when effectuating the award, and the Board is 
confident that the Veteran will be afforded appropriate 
notice under Dingess.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.




Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness/aggravation of a pre-existing 
disability

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2008). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 
82-90 (July 18, 1990) [a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition].

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking service connection for a low back 
disability.  It is uncontroverted that such a disability 
currently exists.  Specifically, VA treatment records 
document a continuing diagnosis of degenerative disc disease 
of the lumbar spine.  See, e.g., VA X-ray report dated March 
2005.  The Veteran essentially contends that his current back 
disability is a result of in-service parachute jumps, in 
particular one instance in basic training in which he injured 
his back.  See August 2004 Board hearing transcript, pgs. 3 - 
4.  

However, the Board notes that the Veteran's enlistment 
examination documents a history of recurrent back pain.  
Therefore, the Board must initially determine whether, under 
38 U.S. C.A. § 1111, the presumption of soundness is rebutted 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  If the presumption of soundness is 
rebutted, the Board must then address the matter of whether 
the presumption of aggravation has been rebutted by clear and 
unmistakable evidence.

Presumption of soundness

The Veteran's November 1967 enlistment examination indicates 
that the Veteran reported a history of recurrent back pain.  
A history provided by a Veteran of a pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a pre-existing 
condition.  See 38 C.F.R. 
§ 3.304(b)(1) (2008); see also Gahman v. West, 13 Vet. App. 
148, 150 (1999) [recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by the medical examiners]; Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995) [a layperson's account of what a 
physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service]; 
Crowe v. Brown, 7 Vet. App. 238 (1995) [supporting medical 
evidence is needed to establish the presence of a preexisting 
condition].  Crucially, the enlistment examination report 
further demonstrates that the examiner did not identify any 
back abnormality or render any such diagnosis, but merely 
noted the Veteran's report of symptoms.  Moreover, the 
examiner did not identify any musculoskeletal irregularities 
and ultimately found the Veteran to be fit for military 
service.

Also of record is the January 2008 VA medical opinion, in 
which the VA physician concluded, "[i]t is more likely that 
[the Veteran's back disability] is as much [due to] a genetic 
predisposition as well as microtrauma sustained throughout 
his active life."  Although this opinion suggests that the 
Veteran suffers from a pre-existing congenital disability, it 
is far too vague and uncertain to be considered competent 
medical evidence.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].   

In short, there is no "clear and unmistakable evidence" that 
a low back disability existed prior to service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption 
of soundness upon enlistment has therefore not been rebutted 
with respect to the Veteran's current low back disability.  
See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008); see also Bagby v. Derwinski, 1 
Vet. App. 225, 227.

Accordingly, the Board will proceed to a discussion on the 
merits, applying the statutory presumption of soundness on 
enlistment.  

Direct service connection

It is undisputed that the Veteran currently suffers from 
degenerative disc disease of the lumbar spine, which is 
repeatedly documented in the Veteran's evaluation and 
treatment records.  See, e.g., the January 2008 VA medical 
opinion.

The Board notes that service treatment records do not 
demonstrate that the Veteran was diagnosed with degenerative 
disc disease or any other chronic back disability during his 
military service.  However, after reviewing the file, the 
Board believes that service connection may be granted based 
on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), 
discussed above.

As noted, the Veteran asserts that he began experiencing back 
problems following a parachute jump during basic training.  
Consistently, service treatment records document the 
Veteran's complaint of low back pain in January 1968.  The 
Board recognizes that the Veteran reported no back problems 
at the time of the July 1970 separation examination.  
However, the Veteran reports that he sought medical treatment 
for his back pain immediately following his discharge from 
military service and for decades thereafter.  See the 
Veteran's statement dated March 2006.

The Board has no reason to disbelieve the sworn testimony of 
the Veteran.  While the Board notes that laypersons without 
medical training are not qualified to render medical opinions 
regarding matters such as diagnosis, onset, and etiology of 
disease, which call for specialized medical knowledge, they 
are allowed to report on observable symptoms.  Cf. Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Moreover, the Veteran's statements concerning continuity of 
symptomatology are corroborated by the medical evidence of 
record.  VA treatment records show that the Veteran sought 
treatment for low back pain in June 1973.  At that time, he 
was diagnosed with a lumbar spine strain.  A VA examination 
report dated September 1973 documented the Veteran's report 
of a back injury in service and diagnosed him with 
"symptomatic residuals of old back injury.  A VA examination 
report dated March 1975 documented the Veteran's continuing 
complaints of back pain and diagnosed the Veteran with 
"residuals of old back injury."  Treatment records dated 
April 1979 through June 1990 documented the Veteran's 
repeated complaints of low back pain and limited mobility.  A 
June 1990 VA X-ray report documented early degenerative 
changes of the Veteran's lumbar spine.  The Veteran was 
diagnosed with mild degenerative arthritis in July 1992.  See 
the VA X-ray report dated July 1992.  In July 1994, he was 
diagnosed with degenerative joint disease of the lumbar facet 
joints.  See the VA treatment record dated July 1994.  
Additionally, VA treatment records show that the Veteran has 
continued treatment for his lumbar spine disability through 
the present day.  See, e.g., VA treatment record dated May 
2007.

Moreover, the Veteran made no delay in filing a claim for 
service connection based on his back pain.  He filed his 
original claim for a low back disability in June 1973, only 
three years after his discharge from military service.  Just 
as a Veteran's delay in asserting a claim can work to his 
disadvantage, the Board believes that the Veteran's timely 
filing of a claim lends support to his claim.

The Board recognizes there is, of record, a January 2008 VA 
medical opinion which states that "it is less likely than 
not...that the claimed back injury was related to an in-service 
event."  However, the Board finds that this opinion is 
outweighed by the medical evidence of record demonstrating 
continuity of symptomatology.  Moreover, the January 2008 VA 
medical opinion does in part attribute the Veteran's back 
condition to "micro trauma sustained throughout his active 
life" which would presumably include his military service.

When viewed as a whole, the Veteran's lay statements as well 
as examination and treatment records illustrate that the 
Veteran has suffered from a low back disability since leaving 
the military service.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Continuity of symptomatology is therefore established.  The 
benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for a low back disability 
is granted.




REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board finds that the claim on appeal 
must be remanded for further evidentiary development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

Service records

The Veteran has alleged multiple stressors related to his 
military duties in Vietnam.  See Veteran's statement dated 
May 2009.  

The RO has requested and obtained several of the Veteran's 
service records.  However, the majority of the Veteran's 
service personnel records are absent from the claims file.  
The Veteran's complete service personnel records may be able 
to provide additional information concerning the 
circumstances of his military service.  Therefore, the 
Veteran's complete service personnel records, if available, 
should be obtained and associated with the claims folder.

Stressor verification

In a Statement in Support of Claim for Service Connection for 
PTSD 
[VA Form 21-0781] dated September 2006, the Veteran stated 
that he was exposed to rocket and mortar attacks near the 
runway at Pleiku Air Base from January 1, 1969 to February 
28, 1969.  He further stated that he was exposed to rockets 
and machine gun fire while delivering equipment at Pleiku Air 
Base from March 1, 1969 to April 30, 1969.  It appears that 
this stressor information was submitted to the United States 
Army and Joint Services Records Research Center (JSRRC) 
[formerly the United States Armed Service Center for Unit 
Records Research (CURR)] by the RO in March 2007.  However, 
the JSRRC response, "DaNang Airbase experienced 
rocket/mortar attacks in 1969," does not appear to address 
these claimed stressors.  Moreover, the Veteran has recently 
provided additional details of alleged stressor incidents in 
a letter dated March 2009.  

The Board finds that further efforts to verify the Veteran's 
claimed stressors should be made.  

VA examination

The Veteran was afforded a VA psychological examination in 
September 2008.  Upon examination of the Veteran and review 
of his claims folder, the VA examiner essentially stated that 
the Veteran failed to meet the criteria for combat PTSD 
pursuant to the American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
The examiner diagnosed the Veteran with dysthymic disorder, 
but did not indicate whether the Veteran suffered from 
dysthymic disorder as a result of his military service.

The issue of a medical nexus between the Veteran's military 
service and his currently diagnosed dysthymic disorder is a 
question that must be addressed by an appropriately qualified 
physician.  Moreover, there remains a question of whether or 
not a diagnosis of PTSD exists in light of the Veteran's 
newly asserted PTSD stressor information.  These medical 
questions cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].



Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the National 
Personnel Records Center (NPRC) 
and/or any other appropriate 
repository of records, and request 
a complete set of the Veteran's 
service personnel records.  All 
efforts to obtain such records 
should be documented in the claims 
folder.

2.	VBA should review the claims folder 
and prepare a summary of the 
Veteran's claimed stressors, after 
verifying the accuracy of the 
Veteran's statements concerning his 
unit assignment and whereabouts.  
This summary, together with a copy 
of the Veteran's DD-214 and all 
associated documents should be sent 
to the JSRRC.  That agency should 
be asked to provide any information 
that might corroborate the 
Veteran's alleged stressors. 

3.	After the above-indicated records 
have been associated with the 
Veteran's VA claims folder, to the 
extent possible, VBA should make 
arrangements for the Veteran to be 
examined by an appropriate 
specialist for the purpose of 
addressing the existence of an 
acquired psychiatric disorder to 
include PTSD and dysthymic 
disorder.  The examiner should 
provide an opinion, with supporting 
rationale, as to whether the 
Veteran suffers from PTSD, 
dysthymic disorder, or any other 
acquired psychiatric disorder.  If 
any such disability is determined 
to exist, the examiner should also 
indicate whether it is at least as 
likely as not (i.e., a 50/50 
probability) that the Veteran's 
acquired psychiatric disorder, to 
include PTSD and/or dysthymic 
disorder, is due to his military 
service.  The report of the 
examination should be associated 
with the Veteran's VA claims 
folder.

4.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection 
for acquired psychiatric disorder 
to include PTSD.  If the benefit 
sought on appeal remains denied, 
VBA should provide the Veteran and 
his representative with a SSOC and 
allow an appropriate period of time 
for response.  The case should then 
be returned to the Board for 
further consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


